J. P. Celebrezze, J.,
dissenting. Under the Workers’ Compensation Act, an employee-employer relationship between Ted and Crestview cannot exist, unless there is an express or implied contract of hire. As this court held in Coviello v. Indus. Comm. (1935), 129 Ohio St. 589 [3 O.O. 9], paragraph five of the syllabus, “[i]t is impossible to have a ‘contract for hire’ without an obligation that the person denominated the employer pay the person employed.” Hence, for the reasons set out below, I respectfully dissent, because it is my opinion that there was no express or implied contract of hire between Ted and Crestview.
Ted was working in a summer youth employment program sponsored by the federal government and administered by the city of Mansfield through its Neighborhood Youth Corps (NYC). The city of Mansfield carried Ted’s name *190on its payroll and made contributions to the Workers’ Compensation Fund on Ted’s behalf. The contributions to the fund were made on the city of Mansfield’s account, and the workers’ compensation claim eventually filed and approved for Ted named the city of Mansfield as the employer. NYC contacted Crestview about providing work experience for Ted. In exchange for Crestview’s work experience, NYC provided Crestview with Ted’s labor, free of charge.
The point to be stressed is that Crestview did not pay Ted any part of his wages. Moreover, Crestview did not directly or indirectly make any contribution to the Workers’ Compensation Fund on Ted’s behalf. Furthermore, Crestview did not assert any of the rights an employer normally has under the Workers’ Compensation Act (the right to notice of a hearing on a claim and the right to challenge or appeal a decision), nor did it incur any of the detriments associated with the payments of claims (risk payment of higher premiums) in this case, because it could not do so. See Campbell v. Central Terminal Warehouse (1978), 56 Ohio St. 2d 173, 178-179 [10 O.O.3d 342] (dissenting opinion). Hence, the only logical conclusion one can reach is that the city of Mansfield, and not Crestview, is Ted’s employer. Consequently, since Crestview is not Ted’s employer, Midlem is not entitled to the co-employee immunity afforded under the Workers’ Compensation Act. I would, therefore, re.verse the judgment of the court of appeals.